                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
M & G USA CORPORATION, et al.,1                        :       Case No. 17-12307 (BLS)
                                                       :
                   Debtors.                            :       (Jointly Administered)
                                                       :

                  DEBTORS' FIRST OMNIBUS MOTION
             FOR ENTRY OF AN ORDER AUTHORIZING THEM
   TO ASSUME CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                PARTIES RECEIVING THIS MOTION SHOULD LOCATE
               THEIR NAMES AND THEIR LEASES AND/OR CONTRACTS
                ON EXHIBIT 1 ATTACHED TO THE PROPOSED ORDER

         The above-captioned debtors and debtors in possession (collectively, the "Debtors"),

move the Court (this "Motion"), pursuant to sections 105 and 365 of title 11 of the United States

Code (the "Bankruptcy Code") and Rule 6006 of the Federal Rules of Bankruptcy Procedure

(the "Bankruptcy Rules"), for the entry of an order, in substantially the form attached hereto as

Exhibit A (the "Proposed Order"), authorizing them to assume and assign the executory contracts

and unexpired leases identified in Exhibit 1 to the Proposed Order (collectively, the "Assumed

Contracts")2 to Corpus Christi Polymers, LLC ("CCP" or the "Purchaser"). In support of this

Motion, the Debtors respectfully state as follows:




         1
                  The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067. On November 20, 2018, the chapter 11 cases of the following three entities were dismissed:
Mossi & Ghisolfi International S.à r.l. (Case No. 17-12315 (BLS)), M&G Chemicals S.A. (Case No. 17-12316
(BLS)) and M&G Capital S.à r.l. (Case No. 17-12317 (BLS)).
         2
                 Exhibit 1 to the Proposed Order identifies (a) the counterparty to each of the Assumed Contracts
(each, a "Counterparty" and collectively, the "Counterparties"), (b) each Counterparty's address, (c) a short

NAI-1505590395v4
                                         JURISDICTION AND VENUE

        1.         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this matter is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                  BACKGROUND

        A.         General Background

        2.         On October 24, 2017, Debtor M&G Polymers USA, LLC ("M&G Polymers")

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on

October 30, 2017 (the "Petition Date"), each of the other Debtors commenced chapter 11 cases

before this Court (together with the chapter 11 case of M&G Polymers, the "Cases").

The Debtors are continuing in possession of their properties and are managing their businesses,

as debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        3.         An Official Committee of Unsecured Creditors (the "Committee") was appointed

in these Cases on November 13, 2017 (Docket No. 146). Additional information regarding the

Debtors and these Cases, including the Debtors' businesses, corporate structure and financial

condition, is set forth in the Declaration of Dennis Stogsdill in Support of First Day Pleadings

(Docket No. 3) filed on October 31, 2017 and incorporated herein by reference.

        4.         On November 6, 2018, the Court entered an order (Docket No. 2047) approving

the Disclosure Statement for Second Amended Joint Plan of Liquidation of the U.S. Debtors and

Debtors in Possession (Docket No. 2050) and authorizing the Debtors to solicit votes on the

Second Amended Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession



description of each Assumed Contract, (d) the cure amount for each Assumed Contract and (e) the Debtor party to
the Assumed Contract.
                                                       -2-
NAI-1505590395v4
(Docket No. 2049) (as it may be modified, amended or supplemented, the "Plan"). A hearing on

confirmation of the Plan is scheduled for December 17, 2018.

        B.         The Bidding Procedures Order and the Sale of the Corpus Christi Assets

        5.         On December 14, 2017, the Court entered an order (Docket No. 490)

(the "Bidding Procedures Order") (a) authorizing the Debtors to, among other things, conduct a

sale process for substantially all of their assets and (b) approving certain procedures for the

assumption and assignment of the Debtors' executory contracts and unexpired leases to any

potential purchaser of their assets. With respect to the assumption and assignment of executory

contracts and unexpired leases, the Bidding Procedures Order provides in relevant part that "[i]n

the event that the Debtors identify any non-Debtor counterparties . . . that were not served with

an Assumption and Assignment Notice [as defined therein], the Debtors may subsequently serve

such Counterparty" and the procedures established by the Bidding Procedures Order with respect

to the assumption and assignment of any subsequently discovered executory contracts and

unexpired leases would nonetheless apply, provided that a counterparty receiving a supplemental

notice would have seven days following service of the supplemental notice to file a cure

objection. Bidding Procedures Order, ¶ 31.

        6.         In accordance with the Bidding Procedures Order, the Debtors filed four notices

identifying various executory contracts and unexpired leases for potential assumption and

assignment in connection with their sale process.3 The Assumed Contracts were not previously

included on any such notice, however.




        3
                   See Docket Nos. 537, 565, 775 and 1142. For the avoidance of doubt, not all contracts and leases
listed on these notices were ultimately included on the schedule of Purchased Contracts (as defined below) being
assumed and assigned to CCP.
                                                        -3-
NAI-1505590395v4
         7.        Following a robust, months' long marketing process, the Debtors conducted an

auction for the sale of their partially constructed PTA/PET manufacturing facility in Corpus

Christi, Texas and certain related assets, desalination equipment and intellectual property rights

(collectively, the "Corpus Christi Assets"). At the conclusion of the auction, the Debtors

designated CCP as a successful bidder and Banibu II Holdings, Inc. as the backup bidder for the

Corpus Christi Assets. Thereafter, the Debtors filed a notice including the bids of the successful

bidder and backup bidder and a schedule of executory contracts and unexpired leases that each

potential purchaser had designated for assumption and assignment as part of their bids.4

         8.        On March 29, 2018 the Court entered an order (Docket No. 1300) (the "Sale

Order") approving the sale of the Corpus Christi Assets to CCP pursuant to that certain Asset

Purchase Agreement (as amended, the "CCP APA") among M & G Resins USA, LLC,

M&G Polymers, M&G Waters USA, LLC, M&G USA Corporation, Chemtex International Inc.

(collectively, the "Sellers") and CCP. The Sale Order approved the assumption and assignment

of "the Contracts5 (including the Purchased Contracts)6 and any other Contracts identified in the

[CCP APA] . . . to the Purchaser . . ." Sale Order, ¶ 20.7 The Court further found in the Sale

Order that the assumption and assignment of Contracts under the CCP APA to CCP were

integral parts of the CCP APA and that the schedules of Contracts "may be amended,

supplemented or otherwise modified prior to assumption and assignment without further order of

         4
                 See Docket No. 1231, at Schedule 2, Ex. A (identifying contracts that the successful bidder
proposed to assume) and Ex. B (identifying contracts that the backup bidder proposed to assume).
         5
                 The Sale Order defines "Contracts" as "any executory contracts or unexpired leases of the
Debtors." Sale Order, at 2.
         6
                   The CCP APA and the Sale Order define the "Purchased Contracts" as "all Contracts of the Sellers
listed on Schedule 2.1(b)(vii) [to the CCP APA] that are unexpired as of the [date that the CCP APA closes] and
related to the construction, maintenance of the Plants [as defined therein]" CCP APA, § 2.1(b)(vii).
         7
                  See also Sale Order, ¶ 23 (ordering that, on the closing date, "the Purchaser shall be fully and
irrevocably vested with all right, title and interest of the Debtors under the Contracts to be assumed and assigned to
Purchaser pursuant to the [CCP APA] (including all Purchased Contracts) . . .").
                                                          -4-
NAI-1505590395v4
this Court with the consent of the Debtors, the applicable counterparty(s) and the Purchaser."

Sale Order, ¶ X.

         9.        The CCP APA authorizes CCP to designate additional contracts to the schedule of

Purchased Contracts up to the later of (i) date that the CCP APA closes pursuant to its terms,

(ii) five business days after the resolution of any dispute with a non-debtor party to a Purchased

Contract relating to a cure cost or adequate assurance objection and (iii) the conclusion of a cure

objection hearing relating to any particular Purchased Contract as to which a cure objection has

been timely filed, subject to certain conditions, including that the contract primarily relates to the

Business8 and was not previously assumed and assigned to a different entity or rejected by order

of the Court. See CCP APA, § 2.6(c). In the event that CCP timely adds any newly discovered

contract to the list of Purchased Contracts, the CCP APA provides that the counterparty to any

such contract shall have seven business days' to raise an adequate assurance objection. Id.

         10.       Each of the Assumed Contracts, which relate to, and are integral to the operation

of the Business, are part of a value-maximizing sale previously approved by the Court. Although

the Debtors believe that the Bidding Procedures Order and the Sale Order authorizes them to file

a supplemental notice identifying each of the Assumed Contracts in lieu of this Motion on seven

days' notice, they nonetheless file this Motion in an abundance of caution. For these reasons, the




         8
                    The CCP APA defines the "Business" as "(i) the construction, maintenance and operation of the
Plants, (ii) the production of purified terephthalic acid, as currently contemplated by Sellers to be conducted at the
Corpus Christi Plant, (iii) the production, sale and distribution of polyethylene terephthalate resin, as contemplated
to be conducted at the Corpus Christi Plants, and (iv) the operation and maintenance of the Desalination Plant as
currently operated and maintained or as intended by Sellers to be operated and maintained, in each case, as
communicated to Purchaser in that certain M&G Chemical USA Corporation Confidential Information
Memorandum dated January 9, 2018 and made available to Purchaser prior to the date hereof in the virtual data
room in connection with the Auction (doc id #17.4.1) and/or that certain M&G Waters Desalination Assets
Confidential Information Memorandum dated February 2019 and made available to Purchaser prior to the date
hereof in the virtual data room in connection with the Auction (doc id #17.4.2)." CCP APA, § 1.1.
                                                          -5-
NAI-1505590395v4
Debtors believe that the assumption and assignment of the Assumed Contracts to CCP is

reasonable and appropriate.9

                                          RELIEF REQUESTED

        11.        The Debtors request entry of an order, in substantially the form of the Proposed

Order, authorizing them to assume and assign the Assumed Contracts to CCP.

                                      BASIS FOR RELIEF REQUESTED

        A.         Assumption and Assignment of the Assumed Contracts Is an Appropriate
                   Exercise of the Debtors' Business Judgment and Should Be Approved

        12.        Section 365(a) of the Bankruptcy Code provides that a debtor "subject to the

court's approval, may assume or reject any executory contract or unexpired lease of the debtor."

11 U.S.C. § 365(a). Courts employ a business judgment standard in determining whether to

approve a debtor's decision to assume or reject an executory contract. See In re HQ Global

Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003); In re Exide Techs., 340 B.R. 222, 239

(Bankr. D. Del. 2006) ("A court is required to examine whether a reasonable business person

would make a similar decision under similar circumstances.")

        13.        Courts generally will not second-guess a debtor's reasonable and good faith

business judgment concerning the assumption or rejection of an executory contract or unexpired

lease, unless the decision is the product of bad faith, whim or caprice. See In re HQ Global

Holdings at 511; In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001);

see also Summit Land Co. v. Allen (In re Summit Land. Co.), 13 B.R. 310, 315 (Bankr. D. Utah

        9
                    For the avoidance of doubt, and notwithstanding anything to the contrary contained herein, the
inclusion of any contract or lease on Exhibit 1 to the Proposed Order and/or entry of the Proposed Order shall be
without prejudice to the rights of CCP, pursuant to the terms of the CCP APA, to subsequently exclude any such
contracts or leases from (or not include any such contracts or leases on) the Purchased Contracts listed on
Schedule 2.1(b)(vii) to the CCP APA prior to the closing of the sale pursuant to the CCP APA, and any such
contracts or leases excluded from Schedule 2.1(b)(vii) to the CCP APA (as such schedule may be amended or
modified by CCP in accordance with the CCP APA) shall not be assumed and shall be deemed rejected in the event
that the sale of the Corpus Christi Assets to CCP closes.
                                                       -6-
NAI-1505590395v4
1981) (absent extraordinary circumstance, court approval of a debtor's decision to assume or

reject an executory contract "should be granted as a matter of course"). The standard merely

requires a showing that either assumption or rejection of the executory contract or unexpired

lease will benefit the debtor's estate. See Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Cor.

(In re Sharon Steel Corp.), 872 F.2d 36, 40 (3d Cir. 1989); In re AbitibiBowater Inc., 418 B.R.

815, 831(Bankr. D. Del. 2009) (noting that "[t]his is not a difficult standard to satisfy").

        14.        The assumption of the Assumed Contracts is a sound exercise of the Debtors'

business judgment and in the best interest of their estates. The Debtors and CCP have

determined that the Assumed Contracts are integral to the operation of the Business. Consistent

with the CCP APA, the Debtors have thus determined to assume and assign the Assumed

Contracts to CCP as part of that value maximizing sale. Further, the assumption and assignment

of the Assumed Contracts will benefit the Counterparties thereto by curing any monetary

defaulting existing thereunder. For these reasons, the assumption and assignment of the

Assumed Contracts to CCP should be approved.

        B.         CCP Has Demonstrated that It Is Capable of Providing Adequate Assurance
                   of Future Performance in Respect of the Assumed Contracts

        15.        Section 365(f) of the Bankruptcy Code requires, in part, that the assignee of any

executory contract provide "adequate assurance of future performance . . . whether or not there

has been a default in such contract." 11 U.S.C. § 365(f)(2). Section 365(b), which codifies the

requirements for assuming an executory contract, provides, in pertinent part that the debtor may

only assume an executory contract if it:

                   (A) cures, or provides adequate assurance that the [debtor] will
                   promptly cure[s] [any defaults existing under the executory
                   contract];


                                                   -7-
NAI-1505590395v4
                   (B) compensates, or provides adequate assurance that the [debtor]
                   will promptly compensate, a party other than the debtor to such
                   contract . . . for any actual pecuniary loss to such party resulting
                   from such default; and

                   (C) provides adequate assurance of future performance under such
                   contract or lease.

11 U.S.C. § 365(b).

         16.       While undefined by the Bankruptcy Code, adequate assurance is guided by "a

practical, pragmatic construction based upon the facts and circumstances of each case." Carlisle

Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1988)

(quoting In re Bon Ton Restaurant & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill.

1995)); see also In re Alipat, Inc., 36 B.R. 274, 276-77 (Bankr. E.D. Mo. 1984) (recognizing that

the term adequate assurance "borrowed its critical language . . . from Section 2-609 of the

Uniform Commercial Code" which "suggest[s] that adequate assurance is to be defined by

commercial rather than legal standards . . . [and] factual considerations."). While no single

standard governs every case, adequate assurance "will fall considerably short of an absolute

guarantee of performance." In re Carlisle Homes, Inc., 103 B.R. at 538. Adequate assurance

may be provided by demonstrating the assignee's financial health and experience in managing

the type of enterprise or property assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06

(Bankr. S.D.N.Y. 1986) (finding that industrial expertise, past success in running a similar

business and financial wherewithal satisfied the adequate assurance requirement of section 365

of the Bankruptcy Code).10


         10
                 The amounts, if any, that the Debtors believe are required to cure any monetary defaults under
each of the Assumed Contracts pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code (the "Cure
Amounts") are set forth in Exhibit 1 to the Proposed Order. Nothing in this Motion or the exhibits hereto shall be
deemed or construed to: (a) constitute an admission as to the validity or priority of any claim (including the Cure
Amount) against the Debtors; and/or (b) constitute a waiver of the Debtors' rights to dispute any claim (including the
Cure Amount).
                                                         -8-
NAI-1505590395v4
        17.        CCP has previously demonstrated that it is able to provide each Counterparty with

adequate assurance of future performance of the respective Assumed Contract. Specifically, the

Court previously found that the Debtors met all requirements of section 365(b) of the Bankruptcy

Code with respect to the assumption and assignment of the Contracts to CCP. Sale Order, ¶ Y.

Further, the Court found that that the Purchaser had "provided compensation or adequate

assurance of compensation to any counterparty for actual pecuniary loss . . ." Id.11 The result

should be no different here.

        18.        The Debtors will make available to the Counterparties, upon request, any

financial information provided to it by CCP concerning its ability to provide adequate assurance

of future performance to the Counterparties in connection with the assumption and assignment of

the Assumed Contracts. Accordingly, the Debtors have satisfied the requirements of section

365(b) of the Bankruptcy Code with respect to the assumption and assignment of the Assumed

Contracts and respectfully request that the Motion be approved.

                            COMPLIANCE WITH BANKRUPTCY RULE 6006

        19.        Bankruptcy Rule 6006(e) establishes the circumstances under which a debtor may

file one motion to assume multiple executory contracts or unexpired leases. Bankruptcy

Rule 6006(e) provides, in relevant part, that the debtor may not make such a motion unless:

        (1)        all executory contracts or unexpired leases to be assumed or assigned are between
                   the same parties or are to be assigned to the same assignee;
        (2)        the trustee seeks to assume, but not assign to more than one assignee, unexpired
                   leases of real property; or
        (3)        the court otherwise authorizes the motion to be filed.




        11
                 See also Sale Order, ¶ 20 ("The Purchaser has provided adequate assurance of future performance
under the Contracts within the meaning of sections 365(b)(1)(c) and 365(f)(2)(B) of the Bankruptcy Code.").
                                                      -9-
NAI-1505590395v4
The Debtors submit that they have satisfied the requirements of Bankruptcy Rule 6006(e)

because all contracts are to be assigned to the same assignee, CCP.

        20.        Bankruptcy Rule 6006(f) establishes requirements for a motion to assume

multiple executory contracts that are not between the same parties. Bankruptcy Rule 6006(f)

states, in relevant part, that such a motion shall:

        (1)        state in a conspicuous place that parties receiving the omnibus motion should
                   locate their names and their contracts or leases listed in the motion;
        (2)        list parties alphabetically and identify the corresponding contract or lease;
        (3)        specify the terms, including the curing of defaults, for each requested assumption
                   or assignment;
        (4)        specify the terms, including the identity of each assignee and the adequate
                   assurance of future performance by each assignee, for each requested assignment;
        (5)        be numbered consecutively with other omnibus motions to assume, assign, or
                   reject executory contracts or unexpired leases; and
        (6)        be limited to no more than 100 executory contracts or unexpired leases.

The Debtors submit that they have satisfied the requirements of Bankruptcy Rule 6006(f).

                                                 OBJECTIONS

        21.        Any Counterparty that wishes to object to the proposed assumption and

assignment of the applicable Assumed Contract or the Debtors' proposed Cure Amounts to cure

any outstanding monetary defaults then existing under such contract shall file with this Court an

objection (each, an "Objection") and serve it on (i) counsel to the Debtors, Jones Day, 250 Vesey

Street, New York, NY 10280, Attn: Scott J. Greenberg, Esq. (sgreenberg@jonesday.com) and

Stacey L. Corr-Irvine, Esq. (scorrirvine@jonesday.com), 901 Lakeside Avenue, Cleveland, Ohio

44114, Attn: Carl E. Black, Esq. (ceblack@jonesday.com), 1420 Peachtree Street, N.E., Suite

800, Atlanta, GA 30309-3053, Attn: Daniel J. Merrett, Esq. (dmerrett@jonesday.com) and

Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, Delaware

19801, Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com), James E. O'Neill, Esq.
                                             -10-
NAI-1505590395v4
(joneill@pszjlaw.com) and Joseph M. Mulvihill, Esq. (jmulvihill@pszjlaw.com); (ii) the Office

of the United States Trustee for the District of Delaware, 844 King St., Suite 2207, Wilmington,

Delaware 19801, Attn: Hannah McCollum, Esq. (Hannah.McCollum@usdoj.gov); (iii) counsel

to the Creditors' Committee, Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New

York, NY 10005, Attn: Dennis F. Dunne, Esq. (ddunne@milbank.com) and Lauren Doyle, Esq.

(ldoyle@milbank.com) and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington

Delaware 19801, Attn: J. Kate Stickles, Esq. (kstickles@coleschotz); (iv) counsel to the Pre-

Petition First Lien Lenders, Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New

York, NY 10006, Attn: Lisa M. Schweitzer, Esq. (lschweitzer@cgsh.com) and Young Conaway

Stargatt & Taylor, LLP, 1000 North King Street, Wilmington, DE 19801, Attn: Pauline K.

Morgan, Esq. (pmorgan@ycst.com); and (v) counsel to Corpus Christi Polymers LLC, Weil,

Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153, Attn: Alfredo Perez, Esq.

(alfredo.perez@weil.com), Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York,

NY 10020, Attn: Paul Kizel, Esq. (pkizel@lowenstein.com) and Philip J. Gross, Esq.

(pgross@lowenstein.com) and Duane Morris LLP, Suite 5010, 600 Grant Street, Pittsburgh, PA

15219, Attn: Joel M. Walker, Esq. (JMWalker@duanemorris.com) (collectively, the "Objection

Recipients") at or before the hearing scheduled in these Chapter 11 Cases on December 17,

2018 at 11:00 a.m. (prevailing Eastern Time) and raise such objection at the hearing. Any

Objection must state, with specificity, the legal and factual bases therefor, including any

appropriate documentation in support thereof.

        22.        If a Counterparty fails to timely file with the Court and serve on the Objection

Recipients an Objection, the Counterparty shall be deemed to have consented to the assumption

and assignment of the applicable Assumed Contract and to have consented to the applicable Cure

                                                   -11-
NAI-1505590395v4
Amount set forth in Exhibit 1 to the Proposed Order. Unless the Court orders otherwise, such

Counterparty forever shall be barred from asserting any objection with regard to such assumption

and assignment, Cure Amounts, or any other claims related to the applicable Assumed Contract.

                                                    NOTICE

        23.        Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware; (b) the Internal Revenue Service, the Securities and Exchange

Commission and any other federal, state or local governmental agency to the extent required by

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules or order of the Court; (c) DAK and

its counsel, Weil, Gotshal & Manges LLP and Morris, Nichols, Arsht & Tunnell LLP; (d) Banco

Inbursa S.A., Institución De Banca Multiple, Grupo Financiero Inbursa,Control Empresarial de

Capitales, S.A. de C.V. and their counsel, Cleary Gottlieb Steen & Hamilton LLP and Young

Conaway Stargatt & Taylor, LLP; (e) Macquarie Investments US Inc. and its counsel, Sidley

Austin LLP and Ashby & Geddes, P.A.; (f) the Committee and its counsel Milbank, Tweed,

Hadley & McCoy LLP and Cole Schotz P.C.; (g) Corpus Christi Polymers, LLC and its counsel,

Weil, Gotshal & Manges LLP, Lowenstein Sandler LLP and Duane Morris; (h) all persons and

entities that have filed a request for service of filings in these Cases pursuant to Bankruptcy

Rule 2002 at the time of noticing; and (i) the Counterparties. The Debtors submit that no other

or further notice need be provided.

                                            NO PRIOR REQUEST

        24.        No prior request for the relief sought herein has been made to this Court or any

other court.

                              [Remainder of Page Left Blank Intentionally]



                                                   -12-
NAI-1505590395v4
        WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

and grant such other and further relief as may be appropriate.


Dated: December 10, 2018                       PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Joseph M. Mulvihill
                                               Laura Davis Jones (DE Bar No. 2436)
                                               James E. O'Neill (DE Bar No. 4042)
                                               Joseph M. Mulvihill (DE Bar No. 6061)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email:      ljones@pszjlaw.com
                                                           joneill@pszjlaw.com
                                                           jmulvihill@pszjlaw.com

                                               and

                                               JONES DAY
                                               Scott J. Greenberg
                                               Stacey L. Corr-Irvine
                                               250 Vesey Street
                                               New York, NY 10281
                                               Telephone:     (212) 326-3939
                                               Facsimile:     (212) 755-7306
                                               Email:         sgreenberg@jonesday.com
                                                              scorririvine@jonesday.com

                                               and

                                               Carl E. Black
                                               901 Lakeside Avenue
                                               Cleveland, Ohio 44114
                                               Telephone: (216) 586-7035
                                               Facsimile:    (216) 579-0212
                                               Email:        ceblack@jonesday.com

                                               Co-Counsel for the Debtors and Debtors in
                                               Possession




                                               -13-
NAI-1505590395v4
